Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 amended to recite “each said skates simulation member having a forward edge, said forward edge being parallel to said longitudinal member”, such recitations seems as different than applicant’s original disclosure.
	Portion of the longitudinal member (20) is position in “slanted/ inclined” position in regard to simulate skates members (30) with a forward edge (36) in Figs. 2-4.  This portion clearly is not parallel to the skate (30) forward edge (36), and thus the examiner is not clear how such structure is possible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranston US 6,165,084 (“Cranston”) in view of Tait US 4,005,859 (“Tait”) and Sztykiel et al US 5,772,538 (“Sztykiel”).
	As per claim 1, Cranston discloses a hockey training device (10)(Figs. 1-6; 3:19-4:66), comprising: 
	a frame having a longitudinal member, said longitudinal member including a proximal end and a distal 5end, said proximal end directly connected to a transverse member (frame including longitudinal member 20-22 and transverse member 24 directly connected thereto )(Figs. 2-4; 3:31-4:5); 	
	said transverse member (24) having a predetermined length(Figs. 2, 3 and 5), said transverse member further including a first end and a second end, said first end and said second end equally disposed on either side of, and perpendicular to, said longitudinal member (Figs. 2 and 3; see also 3:31-65);  
	10each of said first end and said second end being attached to a respective leg member each of said leg members being downwardly disposed from said transverse member thereby simulating the legs of an opposing hockey (legs 26 are attached to the ends of member 24 via elbows 34; and construed as simulating the legs of an opposing hockey)(Figs. 2-6; 3:46-58);   
	15each of said leg members having a distal end terminating in a skate simulation member (40) (Figs. 2-6; 3:46-4:5), each said skates simulation member(40) having a forward edge, said forward edge being parallel to said longitudinal member (longitudinal member 20 is parallel to skates 40/to includes their forward edge/s)(Figs. 2-4); 
	said distal end of said longitudinal member being shaped in a downwardly disposed manner and terminating in a hockey stick-like member, (stick like member 42)(Figs. 2-4; 4:24-38).
	Cranston is not specific regarding each of leg members being downwardly disposed from said transverse member and outwardly angled relative to said transverse member.	
	Cranston does not disclose and an upright frame member extending laterally from and parallel to said length of said transverse member, said upright frame member supporting a backboard, said backboard and said upright frame member thereby simulating the torso of an opposing hockey player.	
	With respect to the outwardly angled legs, Tait discloses outwardly angled legs (11) to member/frame/transverse member 12 (Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cranston’s legs as outwardly angled relative to a transverse member as taught by Tait for the reason that a skilled artisan would have been motivated in applying a known technique to a known device (method, or product) ready for improvement to yield the predictable results of positioning the legs in a slight angle, thus the overall “structure” of the legs-transverse is more stable as “stronger, stable trainable- pyramid” as having wider base.  
	With respect to an upright frame member, in a similar field of hockey training devices, Sztykiel discloses an upright frame member extending laterally from and parallel to a length of a transverse member, said upright frame member supporting a backboard, said backboard and said upright frame member thereby simulating the torso of an opposing hockey player (hockey simulate opposing goalie 20, including torso 22 (i.e. a backboard) and frame 64 having frame support member 66 extending from base 112 (i.e. a transverse member) thereby simulating the torso of an opposing hockey player)(Figs. 1 and 6, regarding the torso/backboard and frame thereby simulating the torso of an opposing hockey player 20 (see also 3:44-55 and 4:13+); note Figs. 2, 3 and 6 in conjunction to 5:7-6:5 and 6:39-67 regarding the frame and torso/backboard position thereupon while simulating the torso of an opposing hockey player).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cranston’s to further include an upright frame member extending laterally from and parallel to said length of said transverse member, said upright frame member supporting a backboard, said backboard and said upright frame member thereby simulating the torso of an opposing hockey player as taught and suggested by Sztykiel for the reasons that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield the predictable results of forming a hockey training device include means (e.g. a frame and a backboard) for simulating a torso of an opposing hockey player, which is much desire in the training hockey field as a device simulate “a real-life opponent” to closely simulate “real time” game and paly.    
	As per claim 2, Sztykiel discloses wherein said upright frame member is looped (as crossbar 68; lengths 70-72 and lower support sheath 102)(Fig. 3; 5:17-42).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references or combination thereof being used in the current rejection.
	In particular, applicant’s arguments with respect to “an upright frame member extending laterally from and parallel to said length of said transverse member, said upright frame member supporting a backboard, said backboard and said upright frame member thereby simulating the torso of an opposing hockey player”, are moot since they are new limitations taught by the newly cited reference to Sztykiel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. note the list of references cited upon the 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                         2/25/20    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711